Citation Nr: 1704608	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected residuals from thoracic outlet syndrome (TOS).


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1972 to July 1977 and in the Navy from October 1978 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Board reopened the Veteran's previously denied claim and remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his cervical spine disability is the result of his military service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran seeks service connection for a cervical spine disability, which he contends is due to his active service or secondary to his service-connected TOS.  He filed the present claim for service connection in March 2008, which was denied in a July 2008 rating decision.

In July 2016, the Board concluded that insufficient evidence was available to make a determination in this case, and solicited a medical opinion from a neurosurgeon.

In November 2016, a professor of neurosurgery reviewed the Veteran's claims file and explained why he strongly believed that the Veteran's cervical spine disorder either began during or was otherwise caused by his in-service thoracic and cervical spine condition, which required surgery.  This opinion was well-explained and serves to at worst place the evidence of record for and against the Veteran's claim in relative equipoise.  Accordingly, the criteria for service connection for a cervical spine disability have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a cervical spine disability is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


